In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1361V
                                   Filed: September 28, 2017
                                         UNPUBLISHED


    YIWEI SUN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 19, 2016, Yiwei Sun (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she sustained shoulder injuries from
an influenza (“flu”) vaccination she received on October 20, 2015. Pet. at 1-4. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On March 31, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her shoulder injury. On September 28, 2017, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$122,038.99. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $122,038.99 in the form of a check payable to
petitioner, Yiwei Sun. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

YIWEI SUN,                                   )
                                             )
               Petitioner,                   )      No. 16-1361V
                                             )      Chief Special Master
       v.                                    )      Nora Beth Dorsey
                                             )      SPU
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
               Respondent.                   )
                                             )

         RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       On October 19, 2016, Yiwei Sun (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34 (“Vaccine Act” or “Act”), as amended. Respondent conceded

petitioner’s entitlement to compensation in his Rule 4(c) Report filed on March 31, 2017.

Based on Respondent’s Rule 4(c) Report, on March 31, 2017, the Chief Special Master

found petitioner entitled to compensation.

I.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be

awarded $122,038.99, which represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                             1
II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be

made through a lump sum payment of $122,038.99 in the form of a check payable to

petitioner. 1 Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              GABRIELLE M. FIELDING
                                              Assistant Director
                                              Torts Branch, Civil Division

                                               s/Althea Walker Davis
                                              ALTHEA WALKER DAVIS
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 616-0515

DATED: 28 September 2017



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.

                                             2